     Case 2:18-mj-03358-DUTY Document 3 Filed 04/18/19 Page 1 of 5 Page ID #:73



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     BENEDETTO L. BALDING (Cal. Bar No. 244508)
 4   Assistant United States Attorney
     Organized Crime Drug Enforcement
 5    Task Force Section
          1400 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-2274
          Facsimile: (213) 894-0141
 8        E-mail:     benedetto.balding@usdoj.gov

 9   Attorneys for Applicant
     UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     IN THE MATTER OF THE SEARCH OF          No. 2:18-MJ-03358
13   AN APPLE IPHONE 8 PLUS, SERIAL
     NUMBER 354830096627890                  GOVERNMENT’S EX PARTE APPLICATION
14                                           FOR FIRST EXTENSION OF TIME WITHIN
                                             WHICH TO RETAIN AND SEARCH DIGITAL
15                                           DEVICE; DECLARATION OF BENEDETTO
                                             L. BALDING
16

17

18        The United States of America, by and through its counsel of
19   record, Assistant United States Attorney Benedetto L. Balding, hereby
20   applies for an order extending by 120 days the time within which the
21   government may retain and search a digital device seized pursuant to
22   a federal search warrant.
23        This application is based on the attached declaration of
24   Benedetto L. Balding and the files and records of this case,
25   //
26   //
27   //
28   //
     Case 2:18-mj-03358-DUTY Document 3 Filed 04/18/19 Page 2 of 5 Page ID #:74



 1   including the underlying search warrant and affidavit in support

 2   thereof.

 3   Dated: April 18, 2019               Respectfully submitted,

 4                                       NICOLA T. HANNA
                                         United States Attorney
 5
                                         LAWRENCE S. MIDDLETON
 6                                       Assistant United States Attorney
                                         Chief, Criminal Division
 7

 8                                                   /s/

 9                                       Benedetto L. Balding
                                         Assistant United States Attorney
10
                                         Attorneys for Applicant
11                                       UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-mj-03358-DUTY Document 3 Filed 04/18/19 Page 3 of 5 Page ID #:75



 1                      DECLARATION OF BENEDETTO L. BALDING
 2        I, Benedetto L. Balding, hereby declare and state:

 3        1.    I am an Assistant United States Attorney assigned to this

 4   investigation for United States Attorney’s Office for the Central

 5   District of California.

 6        2.    This declaration is made in support of a request for an

 7   order permitting the government to retain and search, pursuant to the

 8   terms of the original warrant in this matter, for an additional 120

 9   days, the following digital device seized pursuant to the warrant

10   described below (the “SUBJECT DIGITAL DEVICE”): an Apple iPhone 8

11   Plus, serial number 354830096627890, seized on December 11, 2018.

12        3.    On December 20, 2018, Special Agent Christopher Teschke of

13   the United States Secret Service submitted an affidavit in support of

14   an application for a federal search warrant of the SUBJECT DIGITAL

15   DEVICE.   A warrant was issued by the Honorable Maria A. Audero,

16   United States Magistrate Judge, authorizing the search of the SUBJECT

17   DIGITAL DEVICE.   The warrant, which is incorporated herein by

18   reference, authorized the search of the SUBJECT DIGITAL DEVICE for a

19   period of 120 days to allow the government to search the device for

20   evidence of violations of 18 U.S.C § 472: Uttering Counterfeit

21   Obligations and Securities of the United States, and 18 U.S.C. § 473:

22   Dealing in Counterfeit Obligations and Securities of the United

23   States.

24        4.     On January 3, 2019, United States Secret Service (“USSS”)

25   Special Agents began to forensically analyze the SUBJECT DIGITAL

26   DEVICE for evidence relating to the above-mentioned violations.

27

28
     Case 2:18-mj-03358-DUTY Document 3 Filed 04/18/19 Page 4 of 5 Page ID #:76



 1        5.      This is the first request for an extension.       The current

 2   deadline by which the government must complete its review of the

 3   SUBJECT DIGITAL DEVICE is April 19, 2019.

 4        6.      Based on information provided to me by Special Agent

 5   Christopher Teschke, I understand that Apple iPhones are produced

 6   with advance encryption features that make it difficult for Digital

 7   Forensic Agents to extract the data from these types of devices.             Due

 8   to the advance encryption features on the SUBJECT DIGITAL DEVICE,

 9   USSS Digital Forensic Agents spent several weeks attempting to unlock

10   or obtain the Personal Identification Number (“PIN”) of the SUJECT

11   DIGITAL DEVICE.    On or about April 2, 2019 the SUBJECT DIGITAL

12   DEVICE’s encryption was solved and the SUBJECT DIGITAL DEVICE was

13   unlocked.

14        7.      For the following reasons, the government is requesting an

15   additional 120 days to complete its review of the SUBJECT DIGITAL

16   DEVICE:

17                a.   The forensic review of digital devices is time

18   consuming.    Agents cannot simply turn on computers and review their

19   contents because merely turning on a computer and reviewing its

20   contents changes the data on the computer.        Specialized computer

21   software is therefore needed to ensure that evidence remains in a

22   pristine and usable condition, and is not affected by the review

23   process.    The review also must be conducted by agents who have

24   received specialized training to ensure that the review is done

25   thoroughly and in a forensically sound fashion.         This process takes

26   substantial time.

27                b.   The SUBJECT DIGITAL DEVICE contains approximately 64

28   gigabytes of information.     Based on my training and experience, I

                                            2
     Case 2:18-mj-03358-DUTY Document 3 Filed 04/18/19 Page 5 of 5 Page ID #:77



 1   know that one gigabyte could hold the contents of about ten yards of

 2   books on a shelf.    One hundred gigabytes could hold an entire library

 3   floor of academic journals.

 4             c.     The SUBJECT DIGITAL DEVICE was unlocked on or about

 5   April 2, 2019.   This has left USSS Digital Forensic Agents a short

 6   period of time to analyze the SUBJECT DIGITAL DEVICE before the

 7   warrant expiration date of April 19, 2019.

 8        I declare under penalty of perjury under the laws of the United

 9   States of America that the foregoing is true and correct.

10   DATED: April 18, 2019

11                                                  /s/

12                                              BENEDETTO L. BALDING
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
